Citation Nr: 1120687	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach disorder and esophageal lesions, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bruxism, to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for a shell fragment wound of the left lower jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.

The issues of entitlement to service connection for a stomach disorder and esophageal lesions, to include as secondary to service-connected PTSD, and of entitlement to service connection for bruxism, to include as secondary to service-connected PTSD, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a shell-fragment wound to the left lower jaw was denied by a December 1988 rating decision.  He did not appeal. 

2.  The evidence received since December 1988 is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a shell fragment wound of the left lower jaw.

3.  The Veteran's shell fragment wound of the left lower jaw was incurred in, or caused by, his military service. 






CONCLUSIONS OF LAW

1.  The December 1988 rating decision that denied entitlement to service connection for a shell fragment wound of the left lower jaw is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since December 1988 is new and material; the claim of entitlement to service connection for a shell fragment wound of the left lower jaw is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156. 

3.  The criteria for entitlement to service connection for shell fragment wound of the left lower jaw have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board reopens and grants the Veteran's claim for entitlement to service connection for a shell fragment wound of the left lower jaw.  Thus, a discussion of VA's duties to notify and assist is not necessary.  

The RO denied the Veteran's original claim for service connection in a rating decision issued in December 1988.  Specifically, it was determined that the evidence did not establish the existence of either a current jaw disability or a shell fragment wound to the lower jaw in service.  As the Veteran did not appeal, the December 2008 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Veteran filed a claim to reopen in October 2005.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if it relates to an unestablished fact necessary to substantiate the claim, either by itself or considered in conjunction with previous evidence of record.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the most recent prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence obtained since the December 1988 rating decision includes a VA treatment record dated from June 2006 wherein the Veteran asserts that a dentist suggested that his jaw pain could be due to his shrapnel injury to his left lower jaw.  The note also indicates that two pieces of metal are evident, and that the Veteran may suffer from possible neuralgia due to shrapnel.  This dental treatment record is probative on the issue of whether the Veteran has a current left lower jaw injury, or residuals of an injury.  This evidence is new as it has not previously been submitted.  It is also material as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  As the additional evidence is both new and material, the claim for service connection for a shell fragment wound of the left lower jaw is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As noted, the June 2006 VA treatment record notes that x-rays showed the existence of 2 pieces of metal in the Veteran's left lower jaw.  As such, the evidence shows the existence of a present disability.  Furthermore, the Veteran's service treatment records thoroughly document the land mine that caused several other injuries for which the Veteran is already service connected.  The current findings of shrapnel in the jaw cannot be reasonably disassociated from the Veteran's in-service injuries.  As such, all the evidence, including that pertinent to service, shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Service connection for a shell fragment wound of the left lower jaw is granted.


ORDER

Service connection for a shell fragment wound of the left lower jaw is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A June 2006 VA treatment record shows that the Veteran was seen in dental clinic complaining of an aching jaw, particularly in the morning.  He asserted that he suffers from bruxism at night and that the pain improves throughout the day.  The Veteran's assertions of problems with jaw pain and stomach pain also constitute competent lay evidence probative to the issue of the existence of a current disability, as the symptoms of pain associated with each disorder are capable of lay observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Washington v. Nicholson, 19 Vet. App 362, 368-69 (2005) (holding that lay persons are competent to testify to symptoms of pain).

As such, further development is required because the medical evidence of record does not contain sufficient information to address the required legal inquiry.  See 
38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, it is incumbent on the Board to remand this matter to supplement the record by providing the Veteran with appropriate VA examinations prior to adjudicating this claim.  
  
The record shows that the Veteran was previously scheduled for a VA oral and dental examination.  However, in May 2008, the Veteran contacted the VA and cancelled his VA dental and oral examination appointment as he was, at that time, living outside of the country in Costa Rica.  The Veteran asked if the appointment could be rescheduled in Miami, Florida, or at another location closer to his current location.  A report of contact indicates that the Veteran was referred to the RO.  Subsequently, the Veteran's file was transferred from the RO in Nashville, Tennessee, to the RO in St. Petersburg, Florida, in July 2008.  In August 2008, the file was transferred back to Nashville due to jurisdictional concerns.  A transfer record from September 2008 indicates that the folder was then transferred to the RO Houston, Texas, but the Houston RO also refused jurisdiction on the grounds that there was no address of record in Costa Rica for the Veteran.  Subsequently, the Nashville RO sent a letter to the Veteran's last known address in Tennessee requesting a Costa Rica address and informed him that adjudication would proceed within 30 days of the November 2008 letter if no response was received.

In September 2009, the Veteran contacted VA and stated that he was currently living in Utah and requested that he be scheduled for VA examinations at that location.  He provided VA with a current address and phone number, but no examination was scheduled as the file had already been transferred for adjudication of the Veteran's appeal.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  Here, the RO did not undertake all reasonable efforts to obtain the contact information needed from the Veteran to schedule him for a VA examination.  

The Board notes that the most recent report of contact is from September 2009, nearly two years ago, and that the Veteran stated he would be in Utah for two months only.  As such, it is likely that the Veteran is no longer at this location.  On Remand, the RO should undertake all reasonable efforts to contact the Veteran to schedule his VA examinations at a location convenient to his current place of residence.  These efforts should include not only contacting the Veteran at his last known address, but also by telephone.  These efforts to contact the Veteran should be documented in the record.  The Veteran is also advised of his concomitant duty to keep VA informed of his current contact information.  The Court of Appeals of Veterans Claims has held that providing this information is ultimately the Veteran's responsibility.  If he does not keep VA informed of his current contact information, "there is no burden on the part of the VA to turn up heaven and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Lastly, the Veteran indicated that relevant VA treatment records exist at multiple locations in his June 2007 formal appeal.  These treatment records are not present in the claims folder.  Specifically, the Veteran stated that there are records relevant to his claim for service connection for a stomach condition and esophageal lesions at the Waco, Texas, VA Medical Center (VAMC) and records relevant to his dental claim at the Denver, Colorado, VAMC.  As noted, there is a June 2006 VA dental treatment record from the Denver VAMC present in the claims folder, but it is not clear whether this one record constitutes the total available treatment records for this condition at this location.  On Remand, the Veteran should be asked to provide VA with the dates and locations of his past VA treatment for his bruxism and stomach condition with esophageal lesions, and VA should undertake reasonable efforts to obtain all of the Veteran's relevant VA treatment records in accordance with the requirements of 38 C.F.R. § 3.159(c)(2).  

The Veteran is advised that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Specifically, 38 C.F.R. § 3.159(c)(2)(i) requires the Veteran to cooperate fully with VA's reasonable efforts to obtain relevant records from a Federal agency or department custodians, specifically by providing enough information to identify and locate the missing records, including (1) the custodian or agency holding the records, (2) the approximate time frame covered by the records, and (3) the condition for which treatment was provided.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all reasonable means to contact the Veteran to obtain his current address, to include contacting him at his last known phone number.

2.  If the Veteran can be located, ask him to provide the dates and locations of his past VA treatment for his bruxism and stomach condition with esophageal lesions, and make arrangements to obtain his records.

3.  Undertake reasonable efforts to schedule the Veteran for a VA examination by an appropriate medical professional (e.g. a dentist) to determine the nature and etiology of his bruxism.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bruxism was (a) caused or (b) aggravated by the Veteran's service-connected PTSD.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Undertake reasonable efforts to schedule the Veteran for an appropriate VA examination of his stomach disorder and esophageal lesions.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any stomach disorder and esophageal lesions found to be present.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal condition was (a) caused or (b) aggravated by the Veteran's service-connected PTSD.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered. 

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


